Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the prior art of record does not show or suggest a fluid filter cartridge having: a filter media having a filtered fluid side and an unfiltered fluid side; a first endplate; a second endplate; and a bypass seal; wherein the filter media is disposed between the first endplate and the second endplate, the fluid filter cartridge is configured to be disposed within a filter housing, the filter housing including a bypass flow outlet, the bypass seal configured to block fluid flow to the bypass flow outlet when the fluid filter cartridge is disposed in the filter housing; and wherein the first endplate is a closed endplate and the bypass seal is disposed on an axially-extending internal surface of the first endplate, in combination with any remaining limitations in the claim.  Applicant’s arguments (see pages 7-9 of applicant’s remarks) are persuasive.  Schwandt et al. (US 6,085,915) lacks a bypass seal disposed on an axially-extending internal surface of the first endplate, the first endplate being a closed endplate, and it would have nor been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 24, 26 and 28 are allowed due to their dependency on claim 21.
Claim 29 is allowed because the prior art of record does not show or suggest a fluid filter assembly having: a fluid filter cartridge including: a filter media having a 
Claims 30-32 and 34-39 are allowed due to their dependency on claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778